MEMORANDUM**
Mikail Khashan appeals pro se the district court’s order remanding to state court an action against him for breach of contract, which he removed to district court, alleging violations of his federal rights. We have jurisdiction under 28 U.S.C. §§ 1291 & 1447(d). We review a district court’s order remanding a removed case de novo, Neb. ex rel. Dep’t of Soc. Servs. v. Bentson 146 F.3d 676, 678 (9th Cir.1998), and order awarding attorneys’ fees for an abuse of discretion, Dahl v. Rosenfeld, 316 F.3d 1074, 1077 (9th Cir.2003). We affirm.
The district court properly remanded the action to state court because Khashan failed to identify any state statute or constitutional provision that purports to command the state courts to ignore federal rights. See Cal. v. Sandoval, 434 F.2d 635, 636 (9th Cir.1970) (per curiam).
The district court did not abuse its discretion in awarding attorneys’ fees, because the removal was improper. See Hofler v. Aetna U.S. Healthcare of Cal., Inc., 296 F.3d 764, 770 (9th Cir.2002) (per curiam).
Khashan’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.